Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 14-22 are allowable. The restriction requirement among Species I-XI , as set forth in the Office action mailed on 12/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/10/2021 is withdrawn.  Claim 11, directed to a non-elected species is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Applicant’s amendment to the claims, filed on 5/9/2022, overcomes the following:
The 35 U.S.C. 112(b) rejection of claims 17 and 20.
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 1-10 and 14-20 as being anticipated by US 8,672,815 (Springer).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 22:
Line 4, “bearing” has been changed to --bearings--.

Allowable Subject Matter
Claims 1-11 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 13-14 of the remarks filed on 5/9/2022 regarding the amended claims filed therewith, are considered persuasive.
The closest prior art of record is US 8,672,815 (Springer). Springer discloses an exercise apparatus (abstract, FIGS. 1-5) comprising: a first shaft 110 having a first shaft first end 111 and a first shaft second end 112 (FIG. 1); a first frame 120a attached to the first shaft first end 111 (first outer shaft 120a is attached indirectly to the first end 111 of the center shaft 110 - FIG. 1; note that all components of the apparatus are attached to each other either directly or indirectly via intermediate connection(s)), the first frame 120a having an outer ring 150a, a first inner ring 152, and defining a first frame passageway (within first retaining ring 150a - FIG. 1); a first handle 160 having a handle shaft 160 rotatably attached to the first frame 120a and extending across the first frame passageway 150a (FIG. 1), the first inner ring 152 rotatably disposed within the outer ring 150a (FIG. 4); a second frame 120b attached to the first shaft second end 112 (second outer shaft 120b is attached indirectly to the second end 112 of the center shaft 110 - FIG. 1; note that all components of the apparatus are attached to each other either directly or indirectly via intermediate connection(s)), the second frame 120b defining a second frame passageway (within second retaining ring 150b - FIG. 1); a second handle 160 rotatably attached to the second frame 120b and extending across the second frame passageway 150b (FIG. 1); a second shaft 130a having a second shaft first end and a second shaft second end, the second shaft first end attached to the first frame 120a (first end of second shaft 130a is attached indirectly to the first frame 120 - FIG. 1; note that all components of the apparatus are attached to each other either directly or indirectly via intermediate connection(s)); and a third shaft 130b having a third shaft first end and a third shaft second end, the third shaft first end attached to the second frame 120b (first end of third shaft 130b is attached indirectly to the second frame 120 - FIG. 1).
However, Springer fails to disclose the first handle having a handle outer ring, the handle outer ring attached to the first inner ring such that the first handle is rotatably attached to the first frame, the handle shaft attached to the handle outer ring. 
After an updated search and consideration, no prior art could be found to provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Springer’s invention to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784